DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on February 11th, 2022 for application no. 16/583,946 filed on September 26th, 2019. Claims 1-11 and 13-21 are pending. In the present amendment, claims 1, 11 and 13 are amended, claim 21 is new, and claim 12 is canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22nd, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
The new drawing sheets filed February 11th, 2022 are supported by the originally filed disclosure. The new drawing sheets are accepted.

Specification
Amendments to the specification filed February 11th, 2022 support the new drawing sheets and are not considered new matter. The amendments to the specification are accepted. 

Claim Objections
	Regarding Claim 14 (line 2), please change the recitation of “a first shaft” to - - [[a]] the first shaft - - as antecedent basis has already been established in claim 13.

	Regarding Claim 18 (line 2), please change the recitation of “a first shaft” to - - [[a]] the first shaft - - as antecedent basis has already been established in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Consani (EP 3530509), in view of Pritchard et al. (US 9,566,857), hereinafter Pritchard.

Regarding Claim 1, Consani teaches an axle assembly (Fig. 1, “differential” 1) comprising: 
a first gear mechanism (“first gear wheel” 20, “second gear wheel” 24 and “third gear wheel” 26) that includes a ring gear (20) and a first gear (24) that are rotatable about a first axis (“first axis of rotation” X1); 
a second gear mechanism (“fourth gear wheel” 30, “fifth gear wheel” 32 and “sixth gear wheel” 34) having a second shaft (“shaft” 28), a second gear (30) and a third gear (34) that are rotatable about a second axis (“second axis of rotation” X28), 
the second gear (30) is fixedly mounted to the second shaft (28), and 
wherein the first gear (24) meshes with the second gear (30), and 
a differential assembly (“epicyclic unit” 2) that includes a differential case (“planet carrier” 12) and a fourth gear (“seventh gear wheel” 36) that are rotatable about the first axis (X1), 
wherein the third gear (34) meshes with the fourth gear (36) and torque is transmitted between the first gear mechanism (20, 24, 26) and the differential assembly (2) via the second gear mechanism (30, 32, 34).
Consani does not teach “the second shaft is rotatably supported by a bearing assembly that has an inner race that is mounted to the second shaft”.
Pritchard teaches a shaft (Fig. 2, “shafts” 58) is rotatably supported by a bearing assembly (“bearings” 46) that has an inner race (see Fig. 2) that is mounted to the shaft (58).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the axle assembly taught by Consani with the bearing assembly taught by Pritchard, such that “the second shaft is rotatably supported by a bearing assembly that has an inner race that is mounted to the second shaft”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of rotatably supporting the second shaft taught by Consani.

Regarding Claims 2-4, Consani teaches the axle assembly of claim 1. 
Consani does not teach “further comprising a drive pinion that is rotatable about a drive pinion axis and that provides torque to the ring gear…wherein the drive pinion extends from an electric motor…wherein the drive pinion extends from a planetary gear set”. However, Consani does teach “Input of the motion to the differential 1 occurs through the gear wheel 20 (reference IN), which receives the motion from an output shaft of the gearbox - in the case of use as front differential - or else from a transmission shaft coming from a central differential or from a power takeoff in the case of use as rear differential” [0028].
Pritchard teaches a drive pinion (Fig. 2, “pinion gear” 52) that is rotatable about a drive pinion axis (through “motor output shaft” 70) and that provides torque to a ring gear (“ring” 56),
wherein the drive pinion (52) extends from an electric motor (“electric motor” 32),
wherein the drive pinion (52) extends from a planetary gear set (“planetary gearset” 40).
Pritchard also teaches “Conventional automotive vehicles known in the art include a powertrain system in rotational communication with one or more drivelines. Typically, the vehicle includes a pair of drivelines, each defined by a respective pair of opposing wheels. The powertrain system includes a propulsion system adapted to generate and selectively translate rotational torque to one or more of the wheels so as to drive the vehicle. To that end, in conventional automotive powertrain systems, the propulsion system is typically realized as an internal combustion engine in rotational communication with a transmission” (col. 1, line 11) and “In addition, each of the components and systems must be designed not only to facilitate improved performance and efficiency, but also so as to reduce the cost and complexity of manufacturing vehicles. While powertrain propulsion systems known in the related art have generally performed well for their intended use, there remains a need in the art for a propulsion system that has superior operational characteristics, a reduced overall packaging size, reduced parasitic losses, increased efficiency and, at the same time, that reduces the cost and complexity of manufacturing vehicles” (col. 2, line 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the axle assembly taught by Consani with the electric propulsion system taught by Pritchard, such that “further comprising a drive pinion that is rotatable about a drive pinion axis and that provides torque to the ring gear…wherein the drive pinion extends from an electric motor…wherein the drive pinion extends from a planetary gear set”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a fuel and cost efficient electric vehicle.

Regarding Claim 5, Consani teaches the axle assembly of claim 1, 
wherein the first axis (X1) is disposed parallel to the second axis (X28).

Regarding Claim 6, Consani teaches the axle assembly of claim 1, 
wherein the first gear mechanism (20, 24, 26) is spaced apart from the differential assembly (2) and the first gear mechanism (20, 24, 26) and differential assembly (2) are rotatable about the first axis (X1) at different speeds ([0046] - “In addition to the above, by shifting the design constraints linked to setting off from the gearbox to the differential, it becomes possible to provide the gearbox with a smoother progression of the gear ratios, without sharp steps in speed between the first gear and the subsequent gears (in particular, the second gear)”).

Regarding Claim 7, Consani teaches the axle assembly of claim 1, 
wherein the first gear mechanism (20, 24, 26) includes a first shaft (“first sleeve” 27) that is rotatable about the first axis (X1) and the ring gear (20) and the first gear (24) are fixedly mounted to the first shaft (27).

Regarding Claim 8, Consani teaches the axle assembly of claim 7, 
further comprising an axle shaft (“output shaft” S2) that extends from the differential assembly (2), 


Regarding Claim 9, Consani teaches the axle assembly of claim 1, 
wherein the fourth gear (36) is fixedly mounted to the differential case (12) such that the differential case (12) is received in the fourth gear (36).

Regarding Claim 10, Consani teaches the axle assembly of claim 1, 
wherein the first gear (24) has a smaller diameter than the second gear (30).

Regarding Claim 11, Consani teaches the axle assembly of claim 10, 
wherein the third gear (34) has a smaller diameter than the fourth gear (36) and the first gear (24) has a larger diameter than the third gear (34).

Regarding Claim 21, Consani teaches an axle assembly (Fig. 1, 1) comprising: 
a first gear mechanism (20, 24, 26) that includes a ring gear (20) and a first gear (24) that are rotatable about a first axis (X1), 
a second gear mechanism (30, 32, 34) having a second gear (30) and a third gear (34) that are rotatable about a second axis (X28), 
wherein the first gear (24) meshes with the second gear (30); and 
a differential assembly (2) that includes a differential case (12) and a fourth gear (36) that are rotatable about the first axis (X1), 
wherein the third gear (34) meshes with the fourth gear (36) and torque is transmitted between the first gear mechanism (20, 24, 26) and the differential assembly (2) via the second gear mechanism (30, 32, 34).
“a drive pinion that is rotatable about a drive pinion axis…wherein the ring gear meshes with the drive pinion… wherein the drive pinion axis is positioned between the first gear mechanism and the differential assembly”.
Pritchard teaches a drive pinion (Fig. 2, 52) that is rotatable about a drive pinion axis (70),
wherein a ring gear (56) meshes with the drive pinion (52), and
wherein the drive pinion axis (70) is positioned between a first gear mechanism (taught in combination with Consani) and a differential assembly (60).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the axle assembly taught by Consani with the electric propulsion system taught by Pritchard, such that “a drive pinion that is rotatable about a drive pinion axis…wherein the ring gear meshes with the drive pinion… wherein the drive pinion axis is positioned between the first gear mechanism and the differential assembly”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a fuel and cost efficient electric vehicle.

Response to Arguments
The Applicant's arguments filed February 11th, 2022 are in response to the Office Action mailed November 24th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 18, Applicant’s new drawing sheets have clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claim 1, Applicant’s argument that “Consani '509 does not disclose an axle assembly as claimed. For instance, Consani '509 does not disclose a second gear that is fixedly mounted to a second shaft. The gear wheel 30 (designated a "second gear" by the Examiner) of Consani '509 is not fixed to transmission shaft 28 (designated a "second shaft" by the Examiner) but instead is rotatable about transmission shaft 28 and selectively couplable to the transmission shaft 28 via element 44 and sliding mobile element 50” (p. 8) is not persuasive. Merriam-Webster’s online dictionary defines the term “fixed” as securely placed or fastened. Consani explicitly depicts a second gear (30) securely mounted to a second shaft (28), especially when mobile element (50) is engaged with the second element (46). Therefore, Consani clearly teaches “the second gear is fixedly mounted to the second shaft”. Applicant could specify that the second gear is permanently fixed to the second shaft; however, Examiner has already said it would have been obvious to do so. See the prior art rejections of claims 14 and 18 provided to Applicant in the Office Action mailed November 24th, 2021.
Regarding Claims 13-20, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.
Regarding Claim 21, Applicant’s argument that “New independent claim 21 is believed to be novel and inventive with respect to the art of record, which is not believed to disclose or suggest a drive pinion axis that is positioned between a first gear mechanism and a differential assembly as claimed” (p. 10) is not persuasive. Examiner believes Consani and Pritchard in combination would teach the recitation of “wherein the drive pinion axis is positioned between the first gear mechanism and the differential assembly” based on the disclosed locations of the first gear mechanism and differential assembly taught by Consani and the drive pinion taught by Pritchard. Applicant could recite that the drive pinion axis does not overlap axially along the first axis with the first gear mechanism and the differential case. Support for the amendment can be found in Figs. 2-7 of the originally filed disclosure.

Allowable Subject Matter
Claims ---13-20 are allowed.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659